Citation Nr: 0913991	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of both feet.   
 
2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.   
 
3.  Entitlement to specially adapted housing.   
 
4.  Entitlement to a special home adaption.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied the Veteran's claims for entitlement to SMC based 
on loss of use of both feet; entitlement to automobile and 
adaptive equipment or adaptive equipment only; entitlement to 
specially adapted housing; and entitlement to a special home 
adaption.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran essentially contends that she has the functional 
equivalent of loss of use of both feet.  She argues that she 
is restricted to a powered wheelchair because of her service-
connected disabilities, specifically her sarcoidosis and 
myelodysplasia, and that it is impossible for her to ambulate 
more than a few feet.  

The Veteran is currently service-connected for sarcoidosis 
(rated 100 percent); myelodysplasia (rated 60 percent); 
diabetes mellitus (rated 20 percent); left calcaneal spurs, 
metatarsalgia, and Achilles tendinitis with postoperative 
residuals of a fifth toe neuroma (rated 10 percent); right 
calcaneal spurs, metatarsalgia, and Achilles tendinitis with 
postoperative residuals of a fifth toe neuroma (rated 10 
percent); degenerative joint disease of the lumbar spine 
(rated 10 percent); sinusitis (rated 0 percent); tinea pedis 
(rated 0 percent); and condyloma acuminata (rated 0 percent).  
She is also receiving SMC under 38 U.S.C.A. § 1114(s).  

The Veteran was last afforded a general medical examination 
for the VA (performed by QTC Medical Services) in February 
2005.  She reported that she had stage 3 or stage 4 
sarcoidosis, including pulmonary fibrosis, and that she was 
currently impaired in that she had required portable oxygen 
since December 2001.  The Veteran stated that she was only 
able to walk about five seconds before becoming short of 
breath and that she could only climb up four steps before 
having to stop.  She indicated that she was essentially 
crippled by her shortness of breath and that she had to 
currently ride in an electric chair because she could not 
walk due to dyspnea on exertion.  The Veteran also reported 
that she could not clean her house, bathe herself without 
assistance, or cook her own food.  She stated that she had 
fatigue and that she would get tired very easily.  It was 
noted that she attributed her fatigue to her anemia, but that 
it could just as well be due to the fact that she had severe 
pulmonary fibrosis from sarcoidosis and was oxygen dependent 
at rest.  

The examiner reported that the Veteran was wheelchair bound 
and that she presented in a powered wheelchair with a 
respiratory mask on with oxygen.  The examiner stated that 
the Veteran was noted to be short of breath, even at rest, 
with the oxygen on, and that she was slightly tachypneic, but 
not in respiratory distress.  The examiner indicated that the 
Veteran's extremities showed no clubbing, cyanosis, or edema.  
It was noted that there were no atrophic skin changes or 
ischemic changes.  The examiner reported that the Veteran's 
pulses were normal in the upper and lower extremities.  The 
examiner stated that the Veteran's motor examination of the 
upper and lower extremities was normal.  The examiner 
indicated that the sensory examination to pinprick was normal 
and that reflexes were +2 in the biceps, triceps, knees, and 
ankles.  The examiner reported that the Veteran was able to 
walk around the examination room with toe gait and heel gait, 
but that it was limited mostly due to her shortness of 
breath.  It was noted that the Veteran's gait was normal.  
The examiner stated that the Veteran required no devices for 
ambulation and that her dexterity was normal.  The examiner 
indicated that the Veteran had no joint problems or 
hemiparesis.  The diagnoses were sarcoidosis; type 2 
diabetes; and myelodysplasia.  As to the Veteran's 
sarcoidosis, the examiner commented that she required three 
to five liters of oxygen at rest and that she had to ride in 
a motorized scooter because of an inability to walk any 
further than six feet.  

An August 2005 statement from J. F. Leavey, M.D., indicated 
that the Veteran had significant interstitial lung disease 
and severe restrictive lung disease.  Dr. Leavey stated that 
she required oxygen for ambulation and that she was now 
wheelchair bound while using oxygen twenty-four hours a day.  
It was noted that in addition to lung disease, the Veteran 
also had severe myelodysplasia which had caused bone marrow 
depression and anemia that required her to use Procrit and 
Neupogen.  Dr. Leavey stated that such would further reduce 
her ability to transport oxygen into the bloodstream and 
would worsen her shortness of breath.  It was noted that the 
Veteran presently used a powered wheelchair for all activity.  
Dr. Leavey stated that having reviewed the data from the 
Veteran's representative, he felt that "[the Veteran's] 
sarcoidosis in addition to her myelodysplasia [met] the 
requirements for loss of use of both of her lower extremities 
because she [could] only ambulate a few feet."  Dr. Leavey 
stated that he believed that such did meet the requirements 
of "a functional equivalent of the loss of both of her lower 
extremities."  

An August 2005 statement from E. A. Harden, M.D., noted that 
the Veteran had been followed at her facility since 1997 for 
severe myelodysplasia, which was transfusion, Procrit, and 
Neupogen dependent, as well as for severe sarcoidosis.  Dr. 
Harden stated that the Veteran was currently completely 
disabled due to the combination of her sarcoidosis and 
myelodsyplasia.  It was noted that the Veteran had 
significant underlying pulmonary disease due to her 
sarcoidosis and that she remained on to continuous oxygen.  
Dr. Harden stated that despite the oxygen, she remained 
hypoxemic.  Dr. Harden indicated that due to the combination 
of anemia and poor pulmonary function, the Veteran was unable 
to ambulate more than a few feet without gasping for breath 
and that she required a powered wheelchair to get around at 
all.  Dr. Harden commented that she felt that "the 
combination of [the Veteran's] myelodysplasia and sarcoidosis 
[had] met the requirements of the loss of the use of both of 
her lower extremities because she [was] unable to ambulate 
more than a few feet."  Dr. Harden remarked that such 
resulted in the "functional equivalent of the loss of the 
use of both of her lower extremities."  

The Board observes that both Dr. Leavey and Dr. Harden 
apparently provided their opinions based on a letter from the 
Veteran's representative.  There is no indication that they 
reviewed the Veteran's claims file in providing their 
opinions.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination in over four years.  Further, the 
Board observes that she has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder, as to whether she has loss of use of 
both feet (and hands).  Such an examination is necessary in 
order to address all of the Veteran's pending claims, and 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated her for 
her service-connected disabilities since 
September 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since September 2005 should be 
obtained.  

3.  Have the Veteran undergo the 
appropriate VA examination(s) to 
ascertain the extent of impairment 
attributable to her service-connected 
disabilities with respect to any possible 
loss of use of any extremity.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  
Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that there is loss 
of use of a hand or foot that is a result 
of the Veteran's service-connected 
disorders.  

The examiner should report whether the 
Veteran retains effective function in 
each foot and each hand or whether she 
would be equally well served by an 
amputation stump at the site of election 
below the knee or elbow with use of a 
suitable prosthetic appliance, or whether 
the Veteran's service-connected 
disabilities otherwise amount to loss of 
use of the lower extremities.  The 
determination must be made on the basis 
of the actual remaining function of the 
feet and hands, that is, whether the acts 
such as grasping, manipulation, etc, in 
the case of the hands, or balance, 
propulsion, etc., in the case of the feet 
can be accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
Veteran has any ankylosis of the knee or 
hips due to service connected disability.  

3.  Thereafter, review the Veteran's 
claims for entitlement to SMC based on 
loss of use of both feet; entitlement to 
automobile and adaptive equipment or 
adaptive equipment only; entitlement to 
specially adapted housing; and entitlement 
to a special home adaption.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

